Appeal from an award of workmen’s compensation made by the State Industrial Board. The Board found that the claimant became totally disabled as a result of Dupuytren’s contracture of both hands, which was an occupational disease contracted within the twelve months preceding the date of disability. Claimant became disabled while working for this employer but it was urged that he did not contract the disease while in such employment. The evidence, especially the medical, sustains the finding of the *1031Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heflernan and Foster, JJ.